                Case 20-10060-RAM          Doc 44     Filed 03/16/20     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                MIAMI-DADE DIVISION

In re:                                                        Case No. 20-10060-RAM
                                                              Chapter 13
ROSA MARIA VILLAMAN,

      Debtor
__________________________________/

  DEBTOR’S MOTION TO CONVERT CASE TO CHAPTER 11, SUBCHAPTER V-SMALL
                   BUSINESS DEBTOR REORGANIZATION

         COMES NOW, Debtor ROSA MARIA VILLAMAN, by and through undersigned counsel,

and files, this Motion to Convert Chapter 13 Case to a Chapter 11 Case, Subchapter V-Small Business

Debtor Reorganization, and in support thereof states as follows:

         1.   Debtor filed a pro se Voluntary Chapter 13 Petition under the Bankruptcy Code on January

3, 2020;

         2. Thereafter the Debtor filed all required documents including a Chapter 13 Plan;

         3. Unfortunately the Debtor failed to pay the installment of filing fees, and the case was

dismissed. Debtor has filed a motion to vacate the dismissal and reinstate the case;

         4. Debtor, clearly qualifies to convert her case to a Chapter 11, Subchapter V case as she is

within the jurisdictional amounts, and there are several benefits of Subchapter V that are available to

the Debtor;

         5. Debtor has an investment property that is rented, earning sufficient income, and is better

suited to be valued and re-amortized through a Chapter 11, Subchapter V case;

         6. It is therefore appropriate to allow the Debtor to convert her case.

         WHEREFORE, Debtor ROSA MARIA VILLAMAN, respectfully requests this Honorable

Court to allow the Debtor to Convert this Case to a Chapter 11 case, Subchapter V case, and for any

                                                     1
               Case 20-10060-RAM          Doc 44     Filed 03/16/20    Page 2 of 3




other relief that is just and proper under the circumstances.

       Respectfully submitted on this 16th day of March, 2020.

        I hereby certify that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in
this court set forth in Local Rule 2090-1(A).

                                                        D&S LAW GROUP, P.A.
                                                        8751 W. Broward Boulevard
                                                        Suite 301
                                                        Plantation, Florida 33324
                                                        (954) 358-5911 (Telephone)
                                                        (954) 357-2267 (Facsimile)
                                                        www.DsouzaLegal.com
                                                        Email: dtdlaw@aol.com

                                                  By: /s/ Elias Leonard Dsouza
                                                      Elias Leonard Dsouza, Esq.
                                                      Florida Bar No. 399477


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Debtor’s Motion to Convert Chapter
13 case to a Chapter 11, Subchapter V case, was served on this 16th day of March, 2020, by ECF only
to all parties registered on the ECF system, and by U.S. Mail on all others on the attached
Creditor’s Matrix.

                                                        D&S LAW GROUP, P.A.
                                                        8751 W. Broward Boulevard
                                                        Suite 301
                                                        Plantation, Florida 33324
                                                        (954) 358-5911 (Telephone)
                                                        (954) 357-2267 (facsimile)
                                                        www.DsouzaLegal.com
                                                        Email: dtdlaw@aol.com

                                                  By: /s/ Elias Leonard Dsouza
                                                      Elias Leonard Dsouza, Esq.
                                                      Florida Bar No. 399477




                                                    2
                                  Case 20-10060-RAM              Doc 44       Filed 03/16/20        Page 3 of 3
Label Matrix for local noticing                      Caliber Home Loans                                   Capital One
113C-1                                               Attn: Cash Operations                                Attn: Bankruptcy
Case 20-10060-RAM                                    Po Box 24330                                         Po Box 30285
Southern District of Florida                         Oklahoma City, OK 73124-0330                         Salt Lake City, UT 84130-0285
Miami
Mon Feb 3 08:28:34 EST 2020
Credit Control Corporation                           Credit One Bank                                      Enhanced Recovery Corp
Attn: Bankruptcy                                     Attn: Bankruptcy Department                          Attn: Bankruptcy
Po Box 120568                                        Po Box 98873                                         8014 Bayberry Road
Newport News, VA 23612-0568                          Las Vegas, NV 89193-8873                             Jacksonville, FL 32256-7412


Office of the US Trustee                             US Bank Trust, NA                                    Verizon
51 S.W. 1st Ave.                                     C/O Robertson Anchutz & Schneid, PL                  Verizon Wireless Bk Admin
Suite 1204                                           6409 Congress Ave, Suite 100                         500 Technology Dr Ste 550
Miami, FL 33130-1614                                 Boca Raton, FL 33487-2853                            Weldon Springs, MO 63304-2225


Gabriel Gonzalez                                     Nancy K. Neidich                                     Rosa Maria Villaman
9000 Sheridan St # 95                                www.ch13miami.com                                    2750 NW 169 Terr
Hollywood, FL 33024-8805                             POB 279806                                           Miami Gardens, FL 33056-4435
                                                     Miramar, FL 33027-9806




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S.Bank Trust, N.A.                              (u)Miami                                             End of Label Matrix
                                                                                                          Mailable recipients   11
                                                                                                          Bypassed recipients    2
                                                                                                          Total                 13
